 

Case: 1:20-cv-01001-DCN Doc #: 23 Filed: 05/10/21 1 of 2. PagelD #: 817

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
MATILDA HOLSTON, ) CASE NO. 1: 20 CV 1001
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING REPORT
) AND RECOMMENDATION
ANDREW SAUL, Commissioner )
Of Social Security, )
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. (ECF #20) Plaintiff, Matilda Holston challenges the final decision
of the Commissioner of Social Security Administration denying her application for Disability
Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 416()), 423,
1381 et seg. (“Act”). Pursuant to Local Rule 72.2(b), the case was referred to Magistrate Judge
Greenberg for a Report and Recommendation.

On April 20, 2021, Magistrate Judge Greenberg issued a Report and Recommendation
finding that the Commissioner’s decision denying DIB was supported by substantial evidence
and recommended that the Commissioner’s decision be AFFIRMED. (ECF #20). Ms. Holston
filed an objection to the Report and Recommendation (ECF #21) reiterating points made in her
briefing on the merits and the Commissioner filed a Response stating his belief that the
Magistrate Judge correctly applied the pertinent law and found that the ALJ’s decision is
supported by substantial evidence in the record. (ECF #22)

The Court has reviewed de novo those portions of the Magistrate Judge’s Report and

 
 

 

Case: 1:20-cv-01001-DCN Doc #: 23 Filed: 05/10/21 2 of 2. PagelD #: 818

Recommendation to which objection has been made. See FED. R. Civ. P. 72(b). Plaintiffs
Objections merely reiterate the same arguments that she made in her briefing on the merits which
were fully and appropriately addressed by Magistrate Judge Greenberg. Accordingly, Plaintiff's
Objections are overruled.

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Report and Recommendation of Magistrate Judge Greenberg (ECF
#20) is ADOPTED. The decision of the Commissioner denying Petitioner’s application for
Disability Insurance Benefits is AFFIRMED.

IT IS SO ORDERED.

A

K lnu IH he {
VV laf Z Ih y/\
DONALD CINUGENT)
United States District Judge

 

DATED: Nay U, )02/

j
‘

|
|
|

 
